DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: spring providing means for switching in claims 1 and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 120 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 and 11, recite for a two-piece slider and a single piece slider, respectively with an internal spring to switch between a first closed or locked state (preventing the tools from extending) and a second open or unlocked state, (where the tools are popped out). This feature, however, is not disclosed or described. Specification and drawings as originally filed, do not provide any description, arrangement or drawings that indicates the interaction between the sliders, the body, . 
The specification does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the same. Applicant is requested to provide the support for this switching means and other features, e.g., “spring forces action on tools, without adding new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "or preferably interlock independently with the body" in line 7, rendering the scope unascertainable, since “preferably” does not indicated clearly if the sliders are moving together or independently.
Further regarding claims 1 and 11, the reference to the drawings, i.e., “as illustrated in Fig. 5) should be deleted.
Claim 2 is indefinite for eliminating a feature of the parent claim.
Claim 10, recites for “the body can…”, which is not a positive recitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (8,490,523).

    PNG
    media_image1.png
    302
    361
    media_image1.png
    Greyscale
Tsai discloses all of the limitations of claim 1, as best understood, i.e., a utility tool comprising a generally continuous cylindrical body 25 or 60, Fig. 2 with one or more tools 32a-c secured to the opposing ends of the body by shoulder screws 50 and screws 59; a two piece slider 90, 50 engages with an internal spring 110 defined by 90 and recess defined by 100 features that interlock with each other when installed or preferably interlock independently with the body, enabling the features and corresponding sliders to move (slide) independently from each other, a first closed or locked state, retaining the tools in a stored or closed position in which they cannot be opened or extended into a useful position away from the body Fig. 8; and  15a second open or unlocked state Fig. 9, where the tools are "popped-out" and away from the body due to spring forces acting on them and they are free to be moved or extended into a position from 0-180 degrees from the longitudinal axis of the body, where a 90 degree extension of position would place a tool in an "L" shaped orientation for use not shown capable of; and  20a 180 degree extension would place a tool in a screwdriver orientation for use not shown capable of.  
Regarding claims 2 and 12, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the body defined by 60 is of one-piece construction.
Regarding claim 3 and 13, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the body defined by 25, 25 is of two-piece construction.
Regarding claims 4 and 14, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the spring auto returns the slider back to its center position 5after being moved to either side of its range of motion to release the tools spring back to relaxed state.
Regarding claims 5 and 15, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the tools can be a tool or wrench; the tool can be hexagonal, round, or square in shape, or any plurality of shape 10combinations including MM and SAE.
Figs. 2 and 4.
Regarding claims 7 and 17, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the distal end of each tool is tangent to the circumference of the body; and tools are arranged perpendicular to the central longitudinal axis of the body in order to specifically reduce the number of screws required to assemble the unit from four, to one with a 20mating nut Fig. 1.
Regarding claims 8 and 18, Tsai meets the limitations, i.e., the utility tool of claim 1, further comprising only one axis per end, of which all tools are assembled around Fig. 1.
Regarding claims 10 and 20, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the body can be molded so that the exterior shape of the body, when in a closed position, is substantially circular almost a teardrop or rounded triangular shape, pentagonal rectangular, hexagonal, or circular .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
Tsai meets all of the limitations of claim 9, as described above, except for disclosing a largest tool in the center then alternating smaller sizes on the side.
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to place a largest tool in the middle alternating to smaller on the sides for esthetic reasons, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
	

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Hermansen et al., and Johnson are cited to show related foldable tools with locking mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 11, 2022						Primary Examiner, Art Unit 3723